DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
Claims 1-4, 6-8, 12-14, 16, 18, 20, 37-38, 42-46, 51-52, 55-60 are pending. Applicant’s amendments to the claims filed on 09/13/2021 have been entered. Claim 58 is withdrawn. Claims 1-4, 6-8, 12-14, 16, 18, 20, 37-38, 42-46, 51-52, 55-57, 59-60 are under consideration.
Withdrawn/Claim Rejections - 35 USC §112
Claims 1-4, 6-8, 12-14, 16, 18, 20, 37-38, 42-46, 51-52, 55-57 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicants arguments filed on 09/13/2021 are persuasive.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Peng Chen on 10/28/2021.
The application has been amended as follows: 
In the claims
Claims 38, 46, 56, 58-60 have been canceled. 
The following claims have been re-written as follows:
1.	A recombinant replication competent retrovirus comprising: 
a retroviral GAG protein; 
a retroviral POL protein; 

a retroviral polynucleotide comprising Long-Terminal Repeat (LTR) sequences at the 3' end of the retroviral polynucleotide sequence, a promoter sequence at the 5' end of the retroviral polynucleotide, said promoter being suitable for expression in a mammalian cell, a gag nucleic acid domain, a pol nucleic acid domain and an env nucleic acid domain;
 a cassette comprising a 2A peptide or 2A peptide-like coding sequence that encodes the peptide of any one of SEQ ID Nos: 55-58 and is operably linked to a heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising the amino acid sequence as set forth in SEQ ID NO: 29, wherein the amino acid residue at position 10 and 152 of SEQ ID NO: 29 is F, D, M, L, or R, and wherein the cassette is positioned 5' to the 3' LTR and 3' to the env nucleic acid domain encoding the retroviral envelope; and 
cis-acting sequences necessary for reverse transcription, packaging and integration in a target cell.
3.	The retrovirus of claim 1, wherein the retroviral polynucleotide sequence is engineered from a virus selected from the group consisting of murine leukemia virus (MLV), Moloney murine leukemia virus (MoMLV), Feline leukemia virus (FeLV), Baboon endogenous retrovirus (BEV), porcine endogenous virus (PERV), the cat derived retrovirus RD 114, squirrel monkey retrovirus, Xenotropic murine leukemia virus-related virus (XMRV), avian reticuloendotheliosis virus (REV), and Gibbon ape leukemia virus (GALV) to contain the cassette.
6.	The retrovirus of claim 1, wherein the 2A peptide or 2A peptide like coding sequence encodes the peptide sequence as set forth in SEQ ID NO: 55.  
7. 	The retrovirus of claim 1, wherein the 2A peptide or 2A peptide-like coding sequence encodes the peptide sequence as set forth in SEQ ID NO: 56.  
8. 	The retrovirus of claim 1, wherein the 2A peptide or 2A peptide-like coding sequence encodes the peptide sequence as set forth in SEQ ID NO: 57.

a retroviral GAG protein; 
a retroviral POL protein; 
a retroviral envelope; 
a retroviral polynucleotide comprising Long-Terminal Repeat (LTR) sequences at the 3' end of the retroviral polynucleotide sequence, a promoter sequence at the 5' end of the retroviral polynucleotide, said promoter being suitable for expression in a mammalian cell, a gag nucleic acid domain, a pol nucleic acid domain and an env nucleic acid domain; 
a cassette comprising regulatory domain operably linked to a first heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising the amino acid sequence as set forth in SEQ ID NO: 29, wherein the amino acid residue at position 10 and 152 of SEQ ID NO: 29 is F, D, M, L, or R, and operably linked to at least one 2A cassette comprising a GSG linker coding sequence and a 2A peptide or 2A peptide-like coding sequence that encodes a peptide of any one of SEQ ID Nos: 55-58 and is operably linked to a second heterologous polynucleotide, wherein the cassette is positioned 5' to the 3' LTR and 3' to the env nucleic acid domain encoding the retroviral envelope and wherein the 2A cassette is downstream of the first heterologous polynucleotide; and 
cis-acting sequences necessary for reverse transcription, packaging and integration in a target cell.
18.	The retrovirus of claim 13, wherein the 2A peptide or 2A peptide-like coding sequence encodes the peptide sequence as set forth in SEQ ID NO: 55.
20.	The retrovirus of claim 13, wherein the 2A peptide or 2A peptide-like coding sequence encodes the peptide sequence as set forth in SEQ ID NO: 56.
37.	The retrovirus of claim 13, wherein the second heterologous nucleic acid sequence encodes an immunopotentiating cytokine.

51.	The recombinant replication competent retrovirus of claim 1, wherein the retroviral polynucleotide or the heterologous polynucleotide has been engineered to remove tryptophan codons susceptible to human APOBEC hypermutations.  
52.	The recombinant replication competent retrovirus of claim 13, wherein the retroviral polynucleotide or the first or the second heterologous polynucleotide has been engineered to remove tryptophan codons susceptible to human APOBEC hypermutation.  
Conclusion
Claims 1-4, 6-8, 12-14, 16, 18, 20, 37, 42-45, 51-52, 55, 57 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicants remarks entitled ‘Rejections under 35 U.S.C § 112 Written description filed on 09/13/2021 are persuasive and for more details see pages 2-9. Applicant’s amendment to the claims to teach what is claimed is a cassette comprising a 2A peptide or 2A peptide-like coding sequence that encodes the peptide of any one of SEQ ID Nos: 55-58 and is operably linked to a heterologous polynucleotide encoding a polypeptide having cytosine deaminase activity comprising the amino acid sequence as set forth in SEQ ID NO: 29, wherein the amino acid residue at position 10 and 152 of SEQ ID NO: 29 is F, D, M, L, or R, and wherein the cassette is positioned 5' to the 3' LTR and 3' to the env nucleic acid domain encoding the retroviral envelope which is the crux of the invention and is taught in the specification results in the allowance of claims 1-4, 6-8, 12-14, 16, 18, 20, 37, 42-45, 51-52, 55, and 57.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art unit 1632
/ANOOP K SINGH/            Primary Examiner, Art Unit